PER CURIAM.
Motion for an appeal by J. D. Murray from a judgment of the Russell Circuit Court, Hon. T. A. Wilson, Judge, dismissing his complaint against appellee, Herbert Grider, for $1,700 damages growing out of an accident on the highway between appellant’s taxicab and appellee’s farm tractor and trailer, which the complaint alleged was caused by appellee’s negligence. The answer denied negligence upon the part of appellee and by way of counterclaim he sought to recover $100 damages to his truck, which he averred was caused by appellant’s negligence.
A trial resulted in the jury finding both parties negligent and denying recovery to either. The judgment dismissed both the complaint and the counterclaim.
From reading the record and briefs, and examining the authorities cited in the briefs, we find no error prejudicial to appellant’s substantial rights. Therefore, the motion for appeal is overruled and the judgment is affirmed.